Citation Nr: 0319400	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  98-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
November 1968.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 decision of 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the veteran's 
application to reopen a claim of service connection for PTSD.  
In February 1999, the Board found that the veteran had filed 
new and material evidence to reopen his claim and remanded 
the appeal for further evidentiary development.  In May 2002, 
the Board denied the claim for service connection for PTSD.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2003, the 
veteran's representative and VA General Counsel filed a joint 
motion to vacate the Board's May 2002 decision.  By a 
subsequent January 2003 order, the Court vacated the Board's 
May 2002 decision and remanded the appeal to the Board for 
further action.


REMAND

The Board notes that the Court remanded the appeal in January 
2003, in part, to give VA an opportunity to provide the 
veteran with adequate notice of the Veterans Claims 
Assistance Act of 2000 (hereinafter, "VCAA" or "Act"), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See January 2003 
Joint Motion, pp. 4-5.  

The Board notes that the VCAA and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) requires, among other things, that VA notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

A review of the record on appeal shows that, while the RO did 
not explicitly considered the VCAA, by the RO decision, the 
statements of the case, the supplemental statements of the 
case, correspondence with the veteran, and the Remand, the 
veteran has been notified of the laws and regulations 
governing his claim and the reasons for the determination 
made regarding his claim (see RO decision dated in December 
1997; statements of the case issued in June 1998 and April 
2001; supplemental statements of the case issued in June 
1999, May 2001, and October 2001; RO letters to the veteran 
dated in August 1997, October 1998, March 2000, October 2000, 
and January 2001; and the Board's decision and remand dated 
in February 2000).  

However, the January 2003 Joint Motion concluded that VA did 
not specifically inform the veteran of which portion, if any, 
of the evidence is to be provided by the veteran and which, 
part, if any VA will attempt to obtain on his behalf.

In view of the January 2003 Court order, and given the United 
States Court of Appeals for the Federal Circuit's recent 
decision in Disabled American Veterans v. Principi, No. 02-
7304 (Fed. Cir. May 1, 2003), which decision invalidated 
38 C.F.R. § 19.9(a)(2)(ii) and therefore prevents the Board 
from curing the RO's failure to provide the veteran with 
adequate VCAA notice, the appeal must be remanded.  On 
remand, the RO should undertake all necessary actions to 
insure that the veteran is provided adequate notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2002).  Also see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

As to the outstanding evidence, the Board notes that the 
Court remanded the appeal in January 2003, in part, to give 
VA an opportunity to obtain and associate with the record on 
appeal the veteran's records on file with the Social Security 
Administration (SSA) as well as obtain a copy of the 
veteran's service personnel records.  See January 2003 Joint 
Motion, pp. 5-6.  

As to the medical opinion evidence, the Board notes that the 
Court remanded the appeal in January 2003, in part, to give 
VA an opportunity to afford the veteran another VA 
psychiatric examination.  See January 2003 Joint Motion, pp. 
5-6.  

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO is asked to send the veteran 
and his representative a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim for 
service connection for PTSD.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  Contact the National Personnel 
Records Center (NPRC) and request a 
complete copy of the veteran's service 
personnel records.

3.  Request the following records 
concerning the veteran from the Social 
Security Administration (SSA): copies of 
all records pertaining to the veteran's 
claim for SSA disability benefits; a copy 
of the decision/ determination awarding 
SSA benefits.

4.  Request that veteran identify by 
name, address, and approximate (beginning 
and ending) date all VA and non-VA health 
care providers that have treated him for 
PTSD since his separation from military 
service.  The RO should obtain all 
records identified by the veteran, which 
are not already of record, including all 
records generated in connection with the 
veteran's attending a VA PTSD outreach 
program since 1993.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the veteran and his 
representative should be informed in 
writing.

5.  After associating with the claim's 
file all information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
the same have been exhausted), the RO 
should then schedule the veteran for a 
psychiatric examination.  The examiner 
should review the claim's folder, elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms, and conduct 
psychiatric testing, if deemed 
appropriate.  Based on the results of the 
examination and a review of the claims 
folder, the examiner is asked to address 
the following questions:
(i) Does the veteran satisfy the 
criteria for a diagnosis of PTSD?

(ii)  If PTSD is demonstrated, 
specify whether the veteran has PTSD 
related to his military service, as 
opposed to any other traumatic event 
before or after service.  For 
purposes of determining whether PTSD 
due to service is present, the 
examiner may only consider an 
alleged in-service stressful event 
that is verified by supporting 
evidence of record.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should again review the claim of 
entitlement to service connection for 
PTSD in light of all pertinent evidence 
of record.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


